PER CURIAM.
We agree with what Judge Bondy said in his opinion, reported in 128 F.Supp, 113. We add the following as to one of appellant’s contentions which Judge Bondy did not consider.
 46 U.S.C.A. § 596 imposes the duty of payment on “the master or owner”. We think that, if the master fails to pay without sufficient cause, his neglect becomes also that of the owner. *320so that either is liable.1 The statute, designed to protect seamen, must be liberally interpreted for their benefit.2 Accordingly, Compagnie General Transatlantique v. Elting, 298 U.S. 217, 56 S.Ct. 770, 80 L.Ed. 1151, interpreting a statute, 8 U.S.C. § 167(a), with quite a different purpose, is inapposite.
Affirmed.

. Cf. Shilman v. United States, 2 Cir., 164 F.2d 649, 650.


. Wilder v. Inter-Island Navigation Co., 211 U.S. 239, 29 S.Ct. 58, 53 L.Ed. 164; Shilman v. United States, 2 Cir., 164 F.2d 649, 650.